     Case: 1:19-cv-00242 Document #: 54 Filed: 07/11/19 Page 1 of 3 PageID #:189




                           IN THE UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                     EASTERN DIVISION

RANDY R. LIEBICH,                                    )
                                                     )
                          Plaintiff,                 )
                                                     )
        vs.                                          )        Case No. 19-cv-242
                                                     )
ILLINOIS DEPARTMENT OF                               )        Hon. Judge Thomas M. Durkin
CORRECTIONS, et al.,                                 )        Hon. Magistrate Judge Sunil R. Harjani
                                                     )
                          Defendants.                )

                                  DEFENDANTS’ UNOPPOSED
                                MOTION FOR EXTENSION OF TIME

         Defendants Charles Best, Tyneer Butler-Winters, Joshua Clements, Darren Davenport,

Rob Jeffreys1, Elizabeth Johnson, Byron Mitchell, Walter Nicholson, Ethan Olson, Victor Perez,

Randy Pfister, Elizabeth Rivera, William Shevlin, Joel Starkey, James Wilcock, and the Illinois

Department of Corrections (“IDOC”), by and through their attorney, Kwame Raoul, Attorney

General for the State of Illinois, hereby move unopposed, pursuant to Fed. R. Civ. P. 6(b), for an

extension of time of fourteen (14) days, up to and including July 25, 2019, to file their Reply to

Plaintiff’s Response in Opposition, ECF # 49, to their Partial Motion to Dismiss pursuant to

Federal Rule 12(b)(6), ECF # 43, stating as follows:

        1.       The deadline for Defendants Reply to Plaintiff’s Response in Opposition to their

Partial Motion to Dismiss is July 11, 2019. See ECF # 47.

        2.       The undersigned has both reviewed Plaintiff’s Response in Opposition, and

anticipates needing additional time to draft Defendants’ Reply.


1
 As he is no longer Director of the Illinois Department of Corrections, Defendant John Baldwin is substituted for
Rob Jeffreys, Director of the Illinois Department of Corrections. See FED. R. CIV. P. 25(d).




No. 19-cv-242                                                                                           Page 1 of 3
    Case: 1:19-cv-00242 Document #: 54 Filed: 07/11/19 Page 2 of 3 PageID #:189




        3.      Given the above, Defendants respectfully request an extension of time of fourteen

(14) days, up to and including July 25, 2019, to respond or otherwise plead to Plaintiff’s

Complaint [ECF # 1].

        4.      This motion is not made for the purpose of undue delay, but is made in good faith

in order to present an adequate defense.

        5.      Plaintiff will not be prejudiced by this extension as a fact discover is not set to

close until February 7, 2020. See ECF # 47.

        6.      The undersigned has contacted Plaintiff’s counsel, who has indicated that Plaintiff

does not oppose this motion.

       WHEREFORE, for these reasons, Defendants respectfully request that the Court grant

their unopposed motion, grant them an extension of time of fourteen (14) days, up to and

including July 25, 2019, to file their Reply to Plaintiff’s Response in Opposition to their Partial

Motion to Dismiss pursuant to Federal Rule 12(b)(6), and provide any such other relief deemed

by the Court to be reasonable and just.

                                                     Respectfully submitted,

KWAME RAOUL
Attorney General for Illinois                        /s/ Alan Williams
                                                     Alan Williams
                                                     Assistant Attorney General
                                                     100 W. Randolph St., 13th Floor
                                                     Chicago, Illinois 60601
                                                     T: 312-814-3654, F: 312-814-4425
                                                     ajwilliams@atg.state.il.us




No. 19-cv-242                                                                            Page 2 of 3
    Case: 1:19-cv-00242 Document #: 54 Filed: 07/11/19 Page 3 of 3 PageID #:189




                               CERTIFICATE OF SERVICE

        I hereby certify that on July 11, 2019, the foregoing document, Defendants’ Unopposed

Motion for Extension of Time, was electronically filed with the Clerk of the Court using the

CM/ECF system. Parties of record may obtain a copy through the CM/ECF system.



                                                  Respectfully submitted,

                                                  /s/ Alan Williams
                                                  Alan Williams




No. 19-cv-242                                                                       Page 3 of 3
